Exhibit 10.2
AMENDMENT TO WARRANTS TO PURCHASE
SHARES OF COMMON STOCK
OF
GRUBB & ELLIS COMPANY.
AMENDMENT (this “Amendment”), dated October 16, 2011, to the Warrants to
Purchase Shares of Common Stock of Grubb & Ellis Company, dated: April 15, 2011;
April 30, 2011; May 31, 2011; June 30, 2011; July 31, 2011; August 31, 2011; and
September 30, 2011 (the “Warrants”), issued by Grubb & Ellis Company, a Delaware
corporation (together with its successors and assigns, the “Issuer”), to CFI GNE
Warrant Investor, LLC, (“CFI”)
WHEREAS, the Issuer issued the Warrants pursuant to a Credit Agreement, dated
April 15, 2011 (as amended, the “Credit Agreement”), among the Issuer, a
subsidiary of the Issuer as borrower, several lenders, and ColFin GNE Loan
Funding, LLC, as administrative agent;
WHEREAS, Issuer and CFI desire to amend the Warrants as set forth below
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Amendment, the undersigned hereby agree as follows:
1. Defined Terms; Interpretation; Etc. Capitalized terms used but not defined in
this Amendment shall have the meanings given to them in the Warrants.
2. Exclusion of Application of Anti-Dilution Provisions and Most Favored Nation
Provision to Second Amendment Effective Date Warrants. The parties hereto
expressly agree and acknowledge that, notwithstanding anything set forth in the
Warrants to the contrary, (i) the provisions of Section 7 of the Warrants shall
not apply to the issuance of the Second Amendment Effective Date Warrants (as
defined in the Credit Agreement) or the issuance of any Common Stock upon the
exercise of the Second Amendment Effective Date Warrants, and (ii) the
provisions of Section 2(c) of the Warrants, including but not limited to the
downward adjustment of the Trigger Price of such Warrants, shall not apply to
the issuance of the Second Amendment Effective Date Warrants.

 

 



--------------------------------------------------------------------------------



 



3. Amendments to the Warrants.
(a) Effective as of the date hereof, each Warrant is hereby amended by adding a
new clause (d) in Section 2 to read as follows:
(d) “Limitation on Exercise.
(i) Subject to Section 2(d)(iii), no Holder will be entitled to purchase or
otherwise acquire shares of Common Stock or other securities or instruments,
whether or not delivered upon exercise of this Warrant, to the extent (but only
to the extent) such purchase, acquisition, or receipt would cause such
exercising Holder to become, directly or indirectly, a “beneficial owner”
(within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as
amended from time to time, and any successor statute (the “Exchange Act”) and
the rules and regulations promulgated thereunder) of 10.00% or more of the
shares of Common Stock outstanding at such time.
(ii) If at such time, but for the operation of this Section 2(d), a Holder would
be deemed to be the beneficial owner of 10.00% or more of the shares of Common
Stock of the Company, any exercise of this Warrant shall be void and have no
effect to the extent (but only to the extent) that such delivery would result in
the exercising Holder (together with such Holder’s affiliates) becoming the
owner (as distinguished from a beneficial owner under Section 13(d) of the
Exchange Act) of more than 4.99% of the shares of Common Stock outstanding at
such time. If any delivery of shares of Common Stock owed to a Holder upon the
exercise of this Warrant is not made, in whole or in part, as a result of this
limitation, the Company’s obligation to make such delivery shall not be
extinguished and the Company shall deliver such shares as promptly as
practicable after any such exercising Holder gives notice to the Company that
such delivery would not result in such Holder (together with such Holder’s
affiliates) being the owner of more than 4.99% of the shares of Common Stock
outstanding at such time.
(iii) The provisions of Sections 2(d)(ii) shall cease to apply to any Holder
that ceases to be part of a “group” (as defined in Section 13(d) or the Exchange
Act and the rules and regulations promulgated thereunder) with any person that
is not an Affiliate of such Holder. The Holders can agree in writing to vary the
two percentages in Section 2(d)(ii) as long as the sum of the percentages never
exceeds 9.98%.”
(b) Effective as of the date hereof, the Closing Date Warrants issued to CFI is
hereby amended as follows:
Section 3(c) of the Closing Date Warrants is hereby amended by deleting the
reference to “(the “Credit Agreement”)” and replacing it with “ (as amended,
restated, modified or supplemented from time to time, the “Credit Agreement”)”
4. Amendment and Waiver. Except as expressly set forth herein, this Amendment
shall not alter, modify, amend or in any way affect any of the terms,
obligations, covenants or agreements contained in the Warrant, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. This Amendment shall apply and be effective only following the Effective
Date and only with respect to the provisions of the Warrant specifically
referred to herein. After the Effective Date, any reference in any document to
the Warrant shall mean the Warrant as amended by this Amendment, and this
Amendment and the Warrant shall be read together and construed as a single
instrument, and in the event and to the extent that there is any inconsistency
between any of the terms and conditions of this Amendment and the Warrant, the
terms and conditions of this Amendment shall govern.

 

2



--------------------------------------------------------------------------------



 



5. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to the conflicts of laws principals thereof that would require the
application of another state’s laws.
6. Modification and Severability. If, in any action before any court or agency
legally empowered to enforce any provision contained herein, any provision
hereof is found to be unenforceable, then such provision shall be deemed
modified to the extent necessary to make it enforceable by such court or agency.
If any such provision is not enforceable as set forth in the preceding sentence,
the unenforceability of such provision shall not affect the other provisions of
this Amendment, but this Amendment shall be construed as if such unenforceable
provision had never been contained herein.
7. Headings. The headings of the Sections of this Amendment are for convenience
of reference only and shall not, for any purpose, be deemed a part of this
Amendment.
(Remainder of Page Intentionally Left Blank)

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

                  GRUBB & ELLIS COMPANY    
 
           
 
  By:        
 
     
 
Name: Michael Rispoli    
 
      Title: Chief Financial Officer    
 
                CFI GNE WARRANT INVESTOR, LLC    
 
           
 
  By:        
 
           
 
      Name: Mark M. Hedstrom    
 
      Title: Vice President    

[Signature Page to Warrant Amendment]

 

